The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Current Status of Claims
This action is response to communication of May 13, 2021.  Claims 1 to 15 are currently active in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2022 and May 13, 2021 were filed before mailing date of first office action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 7-12 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Publication Application 2019/0033632 A1) in view of Tsai et al. (US Patent Publication Application 2006/0145976 A1).
	In regard of claim 1,  Lee et al. disclose an electronic device comprising: a housing; and a display coupled to the housing (See at least Figures 16A, 16B of Lee et al. illustrating an electronic device with housing and display), wherein the display comprises: a backlight; an image generator to form an image from light emitted from the backlight; a first privacy panel comprising a first set of parallel lines; and a second privacy panel comprising a second set of parallel lines that are perpendicular to the first set of parallel lines; wherein the first privacy panel and the second privacy panel are disposed between the image generator and the backlight (See at least Figure 8 of Lee et al. illustrating a backlight (30) and a first set of parallel lines (212) and second set of parallel lines (20) perpendicular to the first set and located between backlight (30) and image generator (10) as discussed in paragraphs [0024, 0052-0055] of Lee et al.); wherein the first set of parallel lines is to actuate to selectively adjust a first viewing angle of the display in a first plane; and wherein the second set of parallel lines is to actuate to selectively adjust a second viewing angle of the display in a second plane that is perpendicular to the first plane (See Figure 8 of Lee et al. illustrating first set of parallel lines (20) and second set (20) being perpendicular to each other in order to provide privacy to a user as discussed in paragraphs [0052-0055]).
	However, Lee et al. does not show an image generator to form an image from light emitted from the backlight in full.
	In the same field of endeavor, Tsai et al. shows the electronic device with image generator (450, 440, 430) forming image from light emitted from the backlight (410) as shown at least in Figure 4A and discussed in paragraphs [0027-0029].
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use image generator as shown by Tsai et al. with the device of Lee et al. in order to provide privacy to a user with a viewing-angle adjustable liquid crystal display.
	In regard of claim 2, Lee et al. and Tsai et al. further disclose the electronic device of claim 1, wherein the first set of parallel lines are disposed between a first pair of electrodes within the first privacy panel, and wherein the second set of parallel lines are disposed between a second pair of electrodes within the second privacy panel (See at least Figure 8 of Lee et al. illustrating the first set (23) is disposed between a first pair of electrodes (211, 221) and second set (23) disposed between electrodes (211, 221) within the first and second privacy panels (20) as discussed in paragraph [0046-0047]).
	In regard of claim 3, Lee et al. and Tsai et al. further disclose the electronic device of claim 2, wherein the first pair of electrodes is to selectively induce a first differential voltage to actuate the first set of parallel lines between a transparent state and non-transparent state, and wherein the second pair of electrodes is to selectively induce a second differential voltage to actuate the second set of parallel lines between a transparent state and a non-transparent state (See at least Figure 8 and paragraph [0055, 0058, 0059] of Lee et al. discussing voltage application to the first pair of electrodes (211, 221) and second pair of electrodes to achieve transparent or non transparent state).
	In regard of claim 4, Lee et al. and Tsai et al. further disclose the electronic device of claim 3, wherein the first set of parallel lines and the second set of parallel lines comprise polymer dispersed liquid crystal (PDLC) (See at least paragraph [0008] of Tsai et al. discussing that the first set and second set  made of polymer dispersed liquid crystal).
	In regard of claim 13, Lee et al. and Tsai et al. further disclose an electronic device comprising: a housing; and a display coupled to the housing, wherein the display comprises: a backlight; an image generator to form an image from light emitted from the backlight; a first privacy panel comprising: a first pair of electrodes; and a first set of parallel lines disposed between the first pair of electrodes; and a second privacy panel comprising: a second pair of electrodes; and a second set of parallel lines disposed between the second pair of electrodes, wherein the second set of parallel lines are perpendicular to the first set of parallel lines; wherein the first privacy panel and the second privacy panel are disposed between the image generator and the backlight; wherein the first pair of electrodes are to selectively induce a first differential voltage to actuate the first set of parallel lines from a transparent state to a non-transparent state; and wherein the second pair of electrodes are to selectively induce a second differential voltage to actuate the second set of parallel lines from a transparent state to a non-transparent state (See rejection of claim 1 provided above).
	In regard of claim 14, Lee et al. and Tsai et al. further disclose the electronic device of claim 13, wherein the first set of parallel lines and the second set of parallel lines comprise polymer dispersed liquid crystal (PDLC) (See rejection of claim 5 provided above).
Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Publication Application 2019/0033632 A1) in view of Tsai et al. (US Patent Publication Application 2006/0145976 A1) and further in view of Schwartz et al. (US Patent Publication 2014/0232960 A1).
	In regard of claim 5, Lee et al. and Tsai et al. further disclose the electronic device of claim 3.
	However, the combination of Lee et al. and Tsai et al. does not specifically show the electronic device wherein the first set of parallel lines and the second set of parallel lines comprise an electrochromic material.
	In the same field of endeavor, Schwartz et al. disclose first/second sets of parallel lines comprising an electrochromic material as discussed in paragraphs [0032, 0048].
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use electrochromic material as shown by Schwartz et al. with the device of Lee et al. and Tsai et al. in order to provide switchable material capable of modification under voltage applied.
	In regard of claim 15, Lee et al., Tsai et al.  and Schwartz et al. further disclose the electronic device of claim 13, wherein the first set of parallel lines and the second set of parallel lines comprise an electrochromic material. (See rejection of claim 5 provided above)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent 6,643,224 to Sekiguchi et al.
US Patent  5,877,829 to Okamoto et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692